Citation Nr: 1242120	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic headaches.  

2. Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  

3. Entitlement to an initial increased rating for degenerative disc disease of the cervical spine, currently rated at 20 percent.  

4. Entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome.  

5. Entitlement to an initial disability evaluation in excess of 10 percent for left carpal tunnel syndrome.  

6. Entitlement to service connection for a disability manifested by numbness of the upper extremities, to include cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had unverified periods of active duty and active duty for training in the United States Coast Guard from April 1998 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for numbness of the extremities, but granted: entitlement to service connection for degenerative disc disease of the thoracolumbar spine at 20 percent disabling; degenerative disc disease of the cervical spine at 10 percent disabling; right and left carpal tunnel syndrome, noncompensable; and post-traumatic headaches, noncompensable (all effective February 15, 2005, the date of separation from service).  

In December 2006, the RO awarded an increased evaluation for the service-connected post-traumatic headaches from 0 percent to 30 percent (effective February 15, 2005).  Increased evaluations from 0 percent to 10 percent were also awarded for right and left carpal tunnel syndrome (effective February 15, 2005).  In the November 2010 remand, the Board inferred a claim for a total disability rating for individual unemployability (TDIU).  In June 2012, a TDIU was granted.  In the same decision, service connection was granted for both left and right lower extremity radiculopathy at 10 percent each.  The Veteran has not disagreed with any aspect of these decisions and these issues are no longer on appeal.  

Additionally, in the June 2012 decision, the RO increased the rating for the cervical degenerative disc disease of the spine to 20 percent (effective April 14, 2011).  

Finally, in the November 2010 remand, the Board asked the Veteran be contacted regarding whether she wanted to be rated under the new criteria for traumatic brain injury.  In the June 2012 decision, the RO granted service connection for traumatic brain injury and assigned a separate evaluation.  The Veteran has not disagreed with this decision and the Board finds this issue is not before it at this time.  The applicable regulation, 38 C.F.R. § 4.123, DC 8045, notes that residuals such as migraine headache may be separately evaluated under the appropriate diagnostic code, as is the case here.  The initial increased rating for migraine headache continues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Several VA records show the Veteran either has or is currently applying for Social Security Administration (SSA) disability benefits (See October 2008 and November 2009 VA social worker notes and October 2011 VA posttraumatic stress disorder therapy note).  On remand, all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Additionally, the Veteran should receive a new VA examination for headaches; the examiner should state whether or not there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Accordingly, the case is REMANDED for the following action: 

1. Request SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be placed in the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

2. Associate all recent VA treatment records with the file.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected post-traumatic headaches.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected post-traumatic headaches.  The examiner should state whether or not there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4. Re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and her representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

